Title: To George Washington from Paul-François-Jean-Nicolas, comte de Barras, 30 June 1781
From: Barras, Paul-François-Jean-Nicolas, comte de
To: Washington, George


                        
                            Monsieur
                            a Newport Le 30 Juin 1781.
                        
                        Jai recû la Lettre que votre Excellence ma fait L’honneur de m’ecrire, en datte du 24 de ce mois. Je pense
                            ainsi que vous que la nouvelle concernant L’arrivée d’une nombreûse flotte a la baye de Chesapeak est sans fondement
                            J’attend L’arrivée du convoi qui vient de Boston ici, et qui est parti depuis 7 Jours. 
                        J’ai L’honneur de prevenir votre Excellence que sur les nouvelles que Jai eû que Deux vaisseaux et Deux
                            fregattes croisoient a L’ouest de banc de Nantusket J’ai fait sortir trois vaisseaux pour favoriser la
                            rentrée du convoi. 
                        Les nouvelles que Jai de Newlondon sont les mêmes concernant L’Escadre angloise que celles que me mande Votre
                            Excellence. 
                        Je suis avec respect Monsieur De votre Excellence Le tres humble et tres obeissant Serviteur 
                        
                            barras
                        
                    